991 F.2d 787
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl CURTIS, Jr., Plaintiff-Appellant,v.Raymond J. ROSSI, South Carolina Department of Probation,Parole and Pardoning Services;  Bobby J. Avery,South Carolina Department ofCorrections, Defendants-Appellees.
No. 93-6031.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 26, 1993

Appeal from the United States District Court for the District of South Carolina, at Florence.  William B. Traxler, Jr., District Judge.  (CA-92-1225-4)
Carl Curtis, Jr., Appellant Pro Se.
Carl Norman Lundberg, SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE, Columbia, South Carolina;  Mark Wilson Buyck, Jr., Gordon Badger Baker, Jr., WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Carl Curtis, Jr., appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Curtis v. Rossi, No. CA-92-1225-4 (D.S.C. Dec. 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED